Stagy, J.,
concurring: Boad-building is not a matter of drawing lines upon a map; it partakes of scientific, rather than legislative or judicial, engineering. The topography of the county must be considered. Knowing that the system of “proposed roads” — note the language — designated on the map attached to the act of 1921, must necessarily be tentative, and realizing that economy in building a network of State highways, as well as intelligent construction of said roads, would require expert engineering and scientific location, the Legislature created a State Highway Commission and wisely conferred upon it the authority to “change, alter, add to, or discontinue” any of the proposed roads so shown upon the legislative map, subject only to the following limitation: "Provided, no roads shall be changed, altered or discontinued so as to disconnect county-seats, principal towns, State or National parks or forest reserves, principal State institutions and highway systems of other states.”
Upon the proper construction of this proviso the whole case pivots.
It will be observed that the phrase, “as shown on said map,” is not inserted after the words, “principal towns,” appearing in said proviso. These words, “principal towns,” also appear in the caption and in section 3 of the act. Plaintiffs contend that as all the county-seats of the 100 counties in the State are shown upon the map, it follows as the legislative intent that the principal towns which may not be disconnected are those, and only those, which have been named on the map attached to the act of 1921. This, to my mind, is not only a non sequiiur, but it imputes to the Legislature a purpose to limit the discretionary powers of the State Highway Commission, given in sections 1 and 10, in a manner wholly at variance with sound principles of engineering and economic construction of highways. Under this interpretation, the authority of the State Highway Commission to change, alter, add to, or discontinue any of the proposed roads shown upon the map is limited to the authority to change, alter, and add to the roads between the *91towns designated on said map, and the word “discontinue;” for all practical purposes, must be considered as stricken from the act or else confined to portions of roads lying between the principal towns as designated on the map; and if any road lying between any of said principal towns is discontinued, another must be established in its stead. In other words, under this construction, every town designated on said map is a principal town and must be connected, in some way, with the State’s system of highways. But unless a given town appear by name on said map, though it be much larger than others shown thereon, the State Highway Commission would be under no obligation to connect it with the State’s system of highways. The impolicy of result arising from such a construction is self-evident.
To my mind, the “principal towns,” mentioned in the statute and which may not be disconnected from the State’s system of highways, are to be determined by the State Highway Commission in the exercise of a sound, but not arbitrary, judgment. This position is strengthened by reference to the caption of the act, which is as follows: “An act to provide for the construction and maintenance of a State system of hard-surfaced and other dependable roads, connecting by the most practicable routes the various county-seats and other principal towns of every county in the State, for the development of agriculture, commercial and industrial interests of the State, and to secure benefits of Federal aid therefor, and for other purposes.”
Where the meaning of a statute is doubtful, its title may be called in aid of construction. Freight Discrimination Cases, 95 N. C., 434; S. v. Woolard, 119 N. C., 779; S. v. Patterson, 134 N. C., 612.
The case before us presents a striking illustration of why this interpretation should be adopted. In locating the road between Durham and Oxford — two county-seats — the State Highway Commission was confronted with the question as to whether it should adopt the northern route, running by Stem, or- the southern route, running by' Creedmoor. The mileage of the two routes is practically the same; and Creedmoor is a larger town than Stem. The commission might have selected either route without doing violence to the provisions of the statute now under consideration. But to say that the northern route must be selected because Stem appears on the map and Creedmoor does not is to ignore every consideration of wisdom and expediency in determining the proper location. If this be the correct interpretation of the statute, then the location of all the roads in the State has been settled in advance by legislative fiat.
In a number of instances the towns appearing on the map have been disregarded as controlling by the State Highway Commission. The commission, on the other hand, has sought to connect the various county-*92seats and other principal towns of every county in the State with hard-surfaced or other dependable roads “by the most practicable routes,” in accordance with the purpose and spirit of the act as expressed in its title and otherwise.
If the meaning of a statute be plain and its provisions susceptible of but one interpretation, its consequences, if objectionable, can only be avoided by a change in the law itself. But where the purpose of the Legislature is not clearly expressed, it is always to be presumed that a statute was intended to have the most reasonable arid beneficial operation permissible from the language used. And when a statute is ambiguous in terms or fairly susceptible of two interpretations, the injustice, hardship, or inconvenience which is likely to follow the one construction, or the other, may be considered, and a construction of which the statute is fairly susceptible may be placed upon it, so as to avoid all such objectionable consequences and advance what must be presumed to be its true object and purpose. 25 R. C. L., 1018. In short, it is well settled that if the language of a statute be obscure or ambiguous and its meaning not clearly designated, the effects and consequences of the one construction or the other may and ought to be resorted to as important aids in determining its true meaning and intent. 2 Lewis’ Suth. Statutory Construction (2 ed.), secs. 488-490.
Again, in ascertaining the meaning of a doubtful statute, the courts may resort to what is sometimes called the practical construction given to it by those charged with its execution and application; and such construction, while not controlling, is entitled to respectful consideration. 25 R. C. L., 1043. Here the State Highway Commission and the Attorney-General have interpreted the act in question at variance with the construction contended for and urged by counsel on behalf of plaintiffs.
There is still another rule, with respect to the interpretation of provisos, which should not be overlooked; it is not unimportant in dealing with the subject of statutory construction. A proviso which operates to limit the application of the general provisions of a statute should be construed strictly so as to include no case not within the letter of the proviso. U. S. v. Dickson, 15 Pet., 141, 10 L. Ed., 689. And since the office of a proviso is not to repeal the main provisions of a preceding clause (to which, as a general rule, it is deemed to apply), but to limit their application, no proviso should be construed so as to destroy such general provisions. Greely v. Thompson, 10 How., 225, 13 L. Ed., 397. Effect should be given to all parts of a statute when this can be done in accordance with recognized rules of construction and without doing violence to the spirit of the act. Black on Interpretation of Statutes, pp. 35-36.
*93“Tbe true rule for construing a statute, and we may say the only honest rule, for a court really seeking to observe the will of the Legislature, is to consider and give effect to the natural import of the words used. If they be explicit, and express a clear, definite meaning, then that meaning is the one which should be adopted, and no effort should be made by going outside of the words used, to limit or enlarge its operation. Above all, it is not to be presumed that the Legislature intended any part of a statute to be inoperative and mere surplusage,” etc. Ruffin, J., in Pugh v. Grant, 86 N. C., p. 47.
And to like effect is the language of Walker, J., in Comrs. v. Henderson, 163 N. C., p. 119: “Where the language of a statute is free from ambiguity and conveys a definite and sensible meaning, the courts should not hesitate to give it a literal interpretation merely because they may question the wisdom or expediency of the enactment. In such a case, these are not pertinent inquiries for the judicial tribunal. If there be any unwisdom or injustice in the law, it is for the Legislature to remedy it. For the courts, the only rule'is ita lex scripta est. If, though, the statute is ambiguous, so as to be fairly susceptible of more than one interpretation, then the courts may rightfully exercise the power of construing its language, so as to give effect to the intention of the Legislature as the same shall be ascertained and determined from relevant and admissible considerations. But it should be understood that the intention of the lawmaking power is to be ascertained by a reasonable construction of the act, and not one founded on mere arbitrary conjecture. And it is always the actual meaning of the Legislature which must be sought out and followed, and not the judge’s own idea as to what the law should be. Finally, although every law must be construed according to the intention of the makers, as evidenced by the language employed to express it, that intention is never resorted to for any other purpose than to ascertain what, in fact, was meant to be done, and -not for the purpose of ascertaining what they have done, with the view of determining whether it is politic or expedient, for with that we have nothing to do. We have reached the limit of our jurisdiction when we have certainly found and declared the meaning, as the object is to ascertain what the Legislature intended to enact, and not what is the legal consequence and effect of what they did enact.”
Bearing in mind these general observations and applying the principles stated to .the circumstances of the instant case, I am convinced that the judgment of the Superior Court, upholding the-action of the State Highway Commission in selecting and adopting the Creedmoor route, should be affirmed. The question presented is one addressed, in the first instance, to the sound discretion of the State Highway Commission. *94There is no evidence that this has been abused or exercised in an arbitrary and unreasonable manner. School Com. v. Board of Ed., 186 N. C., 643; Brodnax v. Groom, 64 N. C., 244.
It is contended by Stem and Creedmoor respectively that each is a principal town, between Durham and Oxford, which, under the statute, may not be disconnected from the State’s system of highways. Here, then, we have a controversy over the principality of two towns. Who is to decide the question? It must be decided by somebody before the road from Durham to Oxford can be built, or before it can be finally located. In my opinion, it must be determined by the State Highway Commission in the exercise of a sound discretion, subject to judicial review only in case of abuse of discretion or when the authority reposed in the commission has been exercised in an arbitrary and unreasonable manner. This, it seems to me, is in keeping with the legislative intent as expressed in the statute. The fact that' Stem is shown ón the map attached to the act of 1921, and Creedmoor is not, is an immaterial circumstance, which is neither controlling nor persuasive. It is the declared purpose of the law that the various county-seats and other principal towns should be connected “by the most practical routes,” such practical routes to be determined and established by the State Highway Commission.
I recognize the curbing effect of the above proviso upon the plenary discretion of the State Highway Commission; and to the extent indicated therein, it must be understood as limited by the legislative declaration, but in the first instance the matter is primarily one for decision by the State Highway Commission. The determination of such matters is a part of the duties and responsibilities imposed upon it by the statute under which it was created. The commission may not establish and build roads without connecting the county-seats and principal towns of the State. To do otherwise, or to build roads without making such connections, would be an arbitrary. and unreasonable exercise of its powers. Nothing of this sort appears on the present record.
•The decision in Road Com. v. Highway Com., 185 N. C., 56, accords with this position and is practically controlling on the question here presented. See, also, Peters v. Highway Com., 184 N. C., 30.